DETAILED ACTION
This Office Action is in response to Amendment filed on July 29, 2022. 
In the instant amendment, claim 20 is the only independent claim; claim 20 is currently amended; claims 21-35 are previously presented; claims 1-19 and 36-39 are cancelled; claims 40-41 are new.
Claims 20-35 and 40-41 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed July 29, 2022 has been entered. Claim 20 is the only independent claim; claim 20 is currently amended; claims 21-35 are previously presented; claims 1-19 and 36-39 are cancelled; claims 40-41 are new.

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, and Alfons – EP 0157082 A2 (English Translation) and further in further view of Dagel – US 6766865.

As to claim 20, Wa teaches an agricultural implement for acquiring a soil sample ([0440]: an environmental sample (e.g., soil sample) may be tested to determine whether there are any contaminants or toxins. Such samples can be collected using any mechanism, including those described elsewhere herein; [1580]: collection site in a vehicle; thus “an agricultural implement for acquiring at least one of soil and vegetation”), comprising:
a vehicle ([1577]: processing systems are configured for use as point of service systems, a point of service system may be used in or embedded in other vehicle configured to transport a subject from one point to another; [1582]: a point of service system is located onboard a transportation system (e.g., vehicle) and a sample is collected from a subject and processed on the transportation system); a testing implement comprising a test strip for preparing the sample ([1022-1024] and fig.72: a test strip includes  one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents; thus “a testing implement comprising a test strip for preparing the sample”). 
Wa does not explicitly teach a sampling implement supported by the vehicle on a front axle housing and underneath a body of the vehicle, the sampling implement configured to acquire a soil sample, wherein the sampling implement comprises a side collection port configured to receive the soil sample and a device configured to eject the sample from the side collection port into a collection container; a soil processing system for preparing the sample, wherein the collection container is configured to move between the sampling implement and the soil processing system; and a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through the sample.
Hale teaches a sampling implement supported by the vehicle and configured to acquire a soil sample; at least one processing system comprising at least one of a soil processing system for preparing a sample (abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify Wa with teachings of Hale to include a sampling implement supported by the vehicle for acquiring a soil sample; at least one processing system comprising at least one of a soil processing system for preparing a sample, for real time soil sample analysis relates to site-specific acquisition of soil samples using a vehicle moving over a field (abstract, col.1, lines 4-7). 
Modified Wa does not explicitly teach a testing implement comprising a test strip for testing the sample.
Col teaches a concept of: a test strip along with colorimetric strip reader are utilized for testing soil sample for nitrate reading (col.12, lines 33-44).
Since Wa further teaches colorimetric testing for substance concentration ([1875]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Col to include a testing implement comprising a test strip for testing the sample, for nitrate reading (col.12, lines 33-44).
Modified Wa does not explicitly teach a sampling implement supported by the vehicle on a front axle housing of the vehicle; a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through the sample.
Ouchi teaches a concept of: a test strip apparatus (fig.16) configured to hold one or more test strips and guide the one or more test strips through a sample solution (a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30); thus “a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through a sample solution”.
Since Wa teaches a plurality of test strips (see reasons stated above), since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing, it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through the sample, for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30).
Modified Wa does not explicitly teach a sampling implement supported by vehicle on a front axle housing and underneath a body of the vehicle.
Alfons teaches a concept of: a sampling implement supported by vehicle on a front axle housing and underneath a body of the vehicle (figs.1-2 and [0009]: tractor vehicle has mounting attachments, which detachably attached and run below the vehicle and below the wheel axle; wherein the attachments i.e. beet or potato harvester; harvested crop is funded under the vehicle with the attachment; [0006]: the harvested crop is sampled/conveyed/transported directly underneath the vehicle utilizing conveyor belt; attachments and/or conveyor belt corresponds to “a sampling implement”) supported by vehicle on a front axle indirectly via frame 3 of vehicle and underneath a body of the vehicle; thus “a sampling implement supported by vehicle on a front axle housing and underneath a body of the vehicle”).
Since, Alfons teaches types of attachment and its intended use do not limit the invention in any way ([0009]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with concept teachings of Alfons to include a sampling implement supported by vehicle on a front axle housing and underneath a body of the vehicle, to provide multi-purpose tractor vehicle that is a completely new type of tractor that is characterized above all by a high ground clearance between the wheel axles and the ground, which makes it possible to transport samples directly underneath the vehicle, so that a lateral attachment of a conveyor next to the vehicle, which is unfavorable in every respect, is eliminated ([0006]) and to design a multi-purpose tractor vehicle of the generic type in such a way that the vehicle can be used for the widest possible range of uses by creating a basic vehicle with a variety of different attachments and superstructures for different use purposes, e.g. for harvesting and/or for picking up and/or for conveying away and handing over or bunkers of agricultural field products, esp. root crops such as sugar beet; it should be possible to convert the vehicle with extremely short set-up times in a particularly simple manner and without tools ([0004]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide a multi-purpose tractor vehicle of the generic type in such a way that the vehicle can be used for the widest possible range of uses by creating a basic vehicle with a variety of different attachments and superstructures for different use purposes, e.g. for harvesting and/or for picking up and/or for conveying away and handing over or bunkers of agricultural field products/samples; it should be possible to convert the vehicle with extremely short set-up times in a particularly simple manner and without tools) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Wa does not explicitly teach wherein the sampling implement comprises a side collection port configured to receive the soil sample and a device configured to eject the sample from the side collection port into a collection container; a soil processing system for preparing the sample, wherein the collection container is configured to move between the sampling implement and the soil processing system.
	Dagel teaches wherein sampling implement comprises a side collection port configured to receive the soil sample and a device configured to eject the sample from the side collection port into a collection container (fig.3: “a plurality of plunger assemblies 46 are pivotally mounted on inner face of wheel 16” corresponds to “side collection port”; each plunger includes rod 58 configured to eject sample from side collection port or probe 18 into a collection container; col.4, lines 37-40: soil samples are collected in any desired container as the sample is expelled from probe 18 by extended plunger rod 58).
	Since Dagel further teaches outer end of rod 58 has an enlarged head 59 (or wedge) and is adapted to slide within the hollow probe 18 so as to discharge the soil sample collected by the probe 18 during each rotation of the wheel 16 (col.3, lines 34-38), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify the sampling implement supported by vehicle on a front axle housing and underneath a body of the vehicle of modified Wa with concept teachings of Dagel to include wherein the sampling implement comprises a side collection port configured to receive the soil sample and a device configured to eject the sample from the side collection port into a collection container (as recited in claim 20); wherein the device comprises: a plunger disposed within the side collection port; and a wedge attached to the end of the plunger, wherein motion of the plunger into the side collection port causes the wedge to push the sample out of the side collection port (as recited in claim 41), to provide a rotary soil probe having plunger assemblies which is economical to manufacture and durable in use, wherein the a rotary soil probe having plunger assemblies is fast and easy to use and cover several hundred acres per hour, wherein the rotary soil probe which can be raised and lowered between operative and inoperative positions, and which can be folded between a use and transport position (col.1, lines 35-49).
Modified Wa does not explicitly teach wherein the collection container is configured to move between the sampling implement and the soil processing system.
Since Wa teaches another embodiment, wherein the system comprises a fluid handling system configured to transfer a sample or reagent vessel within individual module or from the individual module to another module within the housing of the system ([0514]) and since Hale teaches a another concept of: analysis of soil constituents may be done on the vehicle substantially in real time by an analyzing device or sensor in contact with the soil and both analyzing the soil and communicating data on a continuous basis (col.13, lines 42-45), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify the sampling implement of modified Wa to further include wherein the collection container is configured to move between the sampling implement and the soil processing system, to transport/transfer collected soil samples (on the vehicle) to analyzing device or sensor (also on the same vehicle) for collecting and analysis of soil constituents on a vehicle substantially in real time, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to transport/transfer collected soil samples (on the vehicle) to analyzing device or sensor (also on the same vehicle) for collecting and analysis of soil constituents on a vehicle substantially in real time) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 41, claim 41 is rejected as reasons stated in the rejection of claim 20.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, Alfons – EP 0157082 A2 (English Translation), and Dagel – US 6766865, and further in further view of Bhandari – US 20060121620.
As to claim 21, modified Wa teaches all limitations of claim 20. 
Wa teaches a plurality of test strips (see reasons stated above).
Col further teaches colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate nitrate reading (col.12, lines 33-44).
 It does not explicitly teach the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution. 
Bhandari teaches a concept of: a testing strip may have one or more of testing reagents and the testing strip is sequentially dipped in the sample solution, a methyl salicylate solution, and a NaOH solution, whereby the presence of nitrate ions in the sample solution triggers a colorimetric change on the testing strip which may be compared with a color chart to approximate the concentration of nitrate ions in the sample solution ([0143]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include colorimeter configured to test a test strip of the plurality of test strips after the test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution, to approximate the concentration of nitrate ions in the sample solution ([0143]).
Modified Wa does not explicitly teach the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution.
Ouchi teaches a concept of: a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30).
Since Hale further teaches DPU 116 and processor 200 use soil, and other, data and correlated location data to perform various functions of site-specific farming system 100. For example, DPU 116 or processor 200 use the correlated farming data to generate display signals which cause electronic display 128 or 204, respectively, to plot a map of a field which includes visible indicia of the soil constituents. DPU 116 typically plots the map in real time as the analysis and location signals are received from the measuring and analyzing devices and from location signal generation circuit 138, respectively (col.8, lines 41-50) and since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing, and since Wa teaches RFID tags which may be on an assay station, the identifier detector may be in communication with a controller or other component of the device, such that the identifier detector can transmit information regarding the identity of an assay station ([0483 and 1161]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include wherein the test strip apparatus, comprises: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution; colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution (as recited in claim 21); at least one of the plurality of test strips comprises an identification disposed on the test strip holder and indicating a location where the sample was taken (as recited in claim 22);  one or more guide rollers being driven to guide a test strip of the plurality of test strips (as recited in claim 23); the test strip holder is configured to hold multiple test strips side by side, wherein each test strip of multiple test strips is reactive to a different chemical (as recited in claim 24);
the at least one processing system is configured to generate a data map that shows test results generated by the colorimeter for each chemical tested at each location (as recited in claim 25); wherein the test strip apparatus being driven to drop, submerging the specific test strip into the solution (as recited in claim 26), wherein the testing implement further comprises a sample container holding the solution, and the sample container being driven to rise, submerging the specific test strip into the solution (as recited in claim 27); for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, Alfons – EP 0157082 A2 (English Translation) and Dagel – US 6766865, and further in further view of Anderson – US 20150373905.
As to claim 28, modified Wa teaches all limitations of claim 20, it does not explicitly teach wherein the testing implement comprises an ion-selective electrode immersed in the sample and configured to communicate a test result for the sample to the one or more processing system.
Anderson teaches a concept of: an ion-selective electrode that converts the activity of a specific ion dissolved in a small amount of solution into an electrical potential, a voltage that can be amplified by an analog amplifier. The voltage depends on the ionic activity. The sensing part of the electrode is usually made as an ion-specific membrane, along with a reference electrode. The voltage is proportional to the concentration of the ions ([0024]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Anderson to include wherein the testing implement comprises an ion-selective electrode immersed in the sample and configured to communicate a test result for the sample to the one or more processing system, to enable concentration of ions determination ([0024]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, Alfons – EP 0157082 A2 (English Translation) and Dagel – US 6766865, and further in further view of Bhandari – US 20060121620.
As to claim 29, modified Wa teaches all limitations of claim 20, it does not explicitly teach wherein the testing implement comprises a spectrophotometer configured to analyze the sample.
Bhandari teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and enables the concentration of nitrate in the nitrate-containing sample to be directly determined ([0017]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include wherein the testing implement comprises a spectrophotometer configured to analyze the sample, to enable concentration of nitrate in nitrate-containing sample to be directly determined ([0017]). 

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, Alfons – EP 0157082 A2 (English Translation) and Dagel – US 6766865, and further in further view of McEntee – US 20020102186.
As to claim 30, modified Wa teaches all limitations of claim 20, it does not explicitly teach wherein the testing implement further comprises: a reel; and a pouch strip wound onto the reel.
McEntee teaches a concept of: reels of microarray strips may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strip is fed into the automated systems for processing ([0019]).
McEntee further teaches both edges of the pocket strip contain a linear, regularly-spaced sequence of tractor feed perforations such as tractor perforation 236. These perforations can be enmeshed with gear-like feed rollers of various different mechanical systems to allow for automated translation of the microarray strip in a direction parallel to the length of the microarray strip and can also provide for precise mechanical positioning of the embedded microarrays within a scanning device ([0014] and described fig.2 below).









    PNG
    media_image1.png
    665
    927
    media_image1.png
    Greyscale




Since Wa teaches ([1022-1024] and fig.72: a test strip includes one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents) and one or more pipette nozzle may engage with one or more corresponding cavities of the test strip ([1026]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of McEntee to include a reel; and a pouch strip wound onto the reel (as recited in claim 30); the pouch strip comprises a plurality of pouches, each pouch of the plurality of pouches storing a reagent (as recited in claim 31); the testing implement further comprises a test syringe being driven to dip into each pouch (as recited in claim 32), for preparing sample(s) for performance and/or to perform a biological or chemical reaction that yields a detectable signal indicative of the presence or absence of one or more analyte, and/or a concentration of a one or more analyte. 
Furthermore, it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of McEntee to include the testing implement further comprises one or more drive strips on each side of the pouch strip (as recited in claim 33); the testing implement further comprises at least one strip drive wheel powered to drive the one or more drive strips (as recited in claim 34); the testing implement further comprises a sprocket drive wheel; 4Docket No.: 60403-5023and a drive strip of the one or more drive strips comprises one or more sprocket holes and driven by the sprocket drive wheel (as recited in claim 35). This is also important for allowing for automated translation of the microarray strip in a direction parallel to the length of the microarray strip and can also provide for precise mechanical positioning of the embedded microarrays within a scanning device ([0014]).

	As to claims 31-35, claims 31-35 are rejected as reasons stated in the rejection of claim 30.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 40, claim 40 includes wherein the device comprises: a rod disposed adjacent to the side collection port; and a scooper disk attached to the rod and aligned with the side collection port, wherein rotation of the rod causes the scooper disk to scoop the sample out of the side collection port, in combination with the other recited elements, were not reasonably found in the Prior Art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861